Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.

Information Disclosure Statement
3.    The information disclosure statement (IDS) submitted on 09/01/2020, the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
4.    Applicant’s Oath was filed on 09/01/2020.

Drawings
5.    Applicant’s drawings filed on 09/01/2020 has been inspected and is in compliance with MPEP 608.01.
Specification
6.    Applicant’s specification filed on 09/01/2020 has been inspected and is in compliance with MPEP 608.02.
Claim Objections
7.    NO objections warranted at initial time of filing for patent.

Remarks
8.	Examiner request Applicant review relevant prior art under the conclusion of this office action.


EXAMINER'S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

10.	Authorization for this examiner’s amendment was given in an interview with Edward Wixted on 07/25/2022.

The application has been amended as follows: 

1. (Currently Amended)  A computer-implemented method comprising:
obtaining, by one or more processors, a plurality of security policies for managing security of a database, the security policies defining respective sets of items to be monitored, the items comprising a database action and a database object;
storing respectively, by one or more processors, the sets of items defined by the plurality of security policies in one or more item tables based on a predetermined criterion, the predetermined criterion comprising security policy relevance, security policy structure, and available space in the one or more item tables;
creating, by one or more processors, for each of the one or more item tables, one or more respective index tables associated with the items in the respective item table; and
creating, by one or more processors, for each of the one or more item tables, a fast traverse block (FTB) associated with the created one or more respective index tables.

9. (Currently Amended)  A computer program product comprising:
one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising:
program instructions to obtain a plurality of security policies for managing security of a database, the security policies defining respective sets of items to be monitored, the items comprising a database action and a database object;
program instructions to store, respectively, the sets of items defined by the plurality of security policies in one or more item tables based on a predetermined criterion, the predetermined criterion comprising security policy relevance, security policy structure, and available space in the one or more item tables;
program instructions to create, for each of the one or more item tables, one or more respective index tables associated with the items in the respective item table; and
program instructions to create, for each of the one or more item tables, a fast traverse block (FTB) associated with the created one or more respective index tables.

17. (Currently Amended)  A computer system comprising:
one or more computer processors, one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising:
program instructions to obtain a plurality of security policies for managing security of a database, the security policies defining respective sets of items to be monitored, the items comprising a database action and a database object;
program instructions to store, respectively, the sets of items defined by the plurality of security policies in one or more item tables based on a predetermined criterion, the predetermined criterion comprising security policy relevance, security policy structure, and available space in the one or more item tables;
program instructions to create, for each of the one or more item tables, one or more respective index tables associated with the items in the respective item table; and
program instructions to create, for each of the one or more item tables, a fast traverse block (FTB) associated with the created one or more respective index tables.

Reasons for Allowance
11.	Claims 1-20 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20060059154 discloses on paragraph 0072 “A fourth field 68 specifies an object or group of objects of the database command. The objects are the database objects referred to by the database commands, for example an SQL object name, e.g. table name, index name, and even stored procedure, and the group of objects is a group of such items. A fifth field 70 allows a group of users to be specified, and a sixth field 72 specifies the action that is to be taken if a data packet fits the rule. Typical actions, as discussed above, are accepting the packet, rejecting the packet, and an action known as "drop" which comprises both rejecting the packet and terminating the session, typically a TCP/IP session. A check box 74 allows the user to define whether the action should be logged.”

U.S. Publication No. 20050004942 discloses on paragraph 0236 “The system of an embodiment also allows for version control of all editable data in the system. In our preferred embodiment, PDC 16, policies 34, device data storage 22, instances 20, and components 26 are version controlled within the system. In other words, the component database 28 and other data storage entities in an embodiment can be constructed so as to preserve the history of changes to each of the stored data items. Example embodiments might use files stored in a commonly available version control system (e.g., RCS, Microsoft Source Safe); alternatives also include storing objects in a SQL database with tables tracking changes to each object. Version control, however accomplished, allows detailed tracking of when and by whom each data element is changed, and reconstruction of exact content and structural changes to each entity

U.S. Publication No. 20180300370 discloses on paragraph 0025 “In these and other scenarios, the security vulnerabilities arise from the presence of a condition 118 in a query 110, where a first conditional branch 120 that is executed based on the condition 118 involves a delay 124 as compared with the execution of a second conditional branch 122 of the query, and where the evaluation of the condition 118 reveals some properties of the data set 104 contrary to a security policy. Such properties may include, e.g., the names, values, number, and/or existence various data set objects, such as records, values, or attributes stored in a table and/or the tables of the data set 104; the existence or details of user accounts, stored queries or procedures, business logic, and security policies; and the details of the query processor 102, including the processor 106 and other resources that are accessible to the query processor 102. In this manner, techniques such as SQL injection may circumvent security policies of the data set 104.”

U.S. Publication No. 20180060603 discloses on paragraph 0089 “ In some cases, partial fulfillment of an operation leaves individual records only partially updated. For example, FIG. 3D depicts a table 370 that is a version of HR.EMPLOYEES stored in database 160. One or more DDL statements, received by instance 142, establish the following data security policies for HR.EMPLOYEES table 370: [0090] a first ACL (that grants UPDATE privilege and manageJob privilege 322 to a user Ann) is mapped to data realm 372 defined by the SQL statement “Dept_Id in (60, 90)”; and [0091] a second ACL (that grants UPDATE privilege and manageSalary privilege 324 to the user role Managers, in which Ann participates) is mapped to a data realm 374 defined by the SQL statement “Dept_Id in (60, 100)”.

U.S. Publication No. 20210149868 discloses on 0052 “In various embodiments, an index can include an In-Memory index or a Bufferpool index. Non-limiting examples of an In-Memory index include, but are not limited to, a hash index (e.g., an In-Memory Hash index, etc.), a non-clustered index (e.g., a binary search index (B-tree index), etc.), and a clustered index (e.g., an In-Memory Fixed Length Tree index, a Fast Traverse Block index, etc.), among other indexes that are possible and contemplated herein. Non-limiting examples of a Bufferpool index include, but are not limited to, a Sparse index, a B+ tree index, and a hash index, etc., among other indexes that are possible and contemplated herein.”


 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-20 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above
Although the prior art discloses obtaining a plurality of security policies for managing security of a database and storing respectively, the sets of items defined by the plurality of security policies in one or more item tables, no one or two references anticipates or obviously suggest the security policies defining respective sets of items to be monitored, the items comprising a database action and a database object and storing respectively the sets of items defined by the plurality of security policies in one or more item tables based on a predetermined criterion, the predetermined criterion comprising security policy relevance, security policy structure, and available space in the one or more item tables.
Thereafter, creating for each of the one or more item tables, one or more respective index tables associated with the items in the respective item table and
creating for each of the one or more item tables, a fast traverse block (FTB) associated with the created one or more respective index tables.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2499